Citation Nr: 1202428	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-42 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for residuals of burns to chest, back, legs, and shoulders.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking service connection for sinusitis and for residuals of burns to the chest, back, legs, and shoulders.  He contends that his sinusitis began during his military service and has continued ever since.  He also claims that he suffered burns to his skin as a result an allergic reaction to medication and severe sunburn during service.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A review of the Veteran's claims file reveals that additional post service treatment records may be available.  Unfortunately, the Veteran has failed to identify the source of this treatment or provide the RO with the necessary releases obtain these records.  For instance, an October 2009 VA dermatology consultation report noted that the Veteran had been receiving dermatological treatment by an outside physician for the past four years.  In an October 2010 statement, the Veteran's representative references additional medical records which are available, but have not been obtained.  As the Veteran is seeking to link current disabilities to incidents occurring over 25 years ago, he is strongly encouraged to identify these treatment providers and submit the necessary release forms so that the RO can attempt to obtain these records.  Under these circumstances, the RO must provide the Veteran with one final opportunity to identify additional treatment records.

In their December 2011 Brief, the Veteran's representative persuasively argues that both the December 2009 VA examination for the skin and the January 2010 VA examination for the nose and sinus are inadequate.  Specifically, the December 2009 VA examination of the skin fails to provide any supporting rationale for the opinion provided; and the January 2010 VA examination for the nose and sinus, along with a February 2010 addendum, fails to acknowledge that the Veteran did receive treatment for sinusitis on at least one occasion during his military service.

Under these circumstances, the Board finds that new examinations are necessary to determine if the Veteran's current sinusitis and skin disabilities are related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all health care providers who have treated him for sinusitis or skin disabilities since his discharge from the service in May 1982.  

Upon receipt of such, take appropriate action to contact the identified providers and request complete relevant records.  If any identified records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Schedule the Veteran for an examination to determine the nature and etiology of his current sinusitis.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

Following a review of the claims file, including inservice treatment reports for complaints of nasal congestion in March 1981 and sinusitis in May 1981, post service treatment records, and with consideration of the Veteran's statements as to observable symptoms, the examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's current sinusitis was incurred or aggravated during the Veteran's military service.  A complete rationale for all opinions must be provided.  

If the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.  

3.  Schedule the Veteran for an examination to determine the etiology of any current skin disability found.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

Following a review of the claims file, including inservice treatment reports for a skin rash due to a reaction to Keflex in July 1981, and severe sun burn after being prescribed Macrodantive in July 1981, and with consideration of the Veteran's statements as to observable symptoms, the examiner is to provide an opinion as to each current skin disability identified as to whether it was at least as likely as not incurred or aggravated during the Veteran's military service.  A complete rationale for all opinions must be provided.  

If the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disability.  

4.  Notify the Veteran that it is his responsibility to report for a scheduled examination, and to cooperate in the development of his claims.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying him of any scheduled examination must be placed in the claims file.

5.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.

6.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, readjudicate the issues on appeal, including consideration of all evidence received since the April 2010 supplemental statement of the case.  

If an issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


